Carlisle, J.
Where, in an action upon an account between the plaintiffs and the defendants, in which the plaintiffs are seeking to recover the sum of $30,294.97, the difference between the debits of $309,974.43 and the credits of $279,679.46, shown on their books, the defendants admit all the debits except certain specified ones amounting to $9,749.48 and admit the credits, but claim additional credits amounting to $25,710.97 which they claim results in the plaintiff’s owing the defendants the sum of $5,175.68; and, by stipulation between their respective counsel, it is agreed between the parties that the only real issues in the case are who is indebted to whom and in what amount, and it is agreed the defendants’ demurrers and plea of res adjudicata are to be waived and the real issues submitted to a jury with the right granted the plaintiffs to recover in their own names whatever amount, if any, the jury may determine that the defendants owe the plaintiffs; and, upon the trial of the case, the jury, under conflicting evidence, resolves the conflicts in favor of the plaintiffs and returns a verdict in their favor in the amount of $23,960.97, a sum within the range of the evidence, this court wall not, in such a case, disturb a judgment of the trial court denying a motion for a new trial, based solely on the general grounds. Adler v. Adler, 207 Ga. 394 (61 S. E. 2d 824); Swaim v. Barton, 210 Ga. 24 (77 S. E. 2d 507); Farlow v. Brown, 208 Ga. 646 (68 S. E. 2d 903); Batts v. Bedingfield, 204 Ga. 160 (48 S. E. 2d 848).

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.